DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-8, 10-11, 13-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hase U.S. Patent No. 9,422,116.
Claim 1, Hase teaches a method for auto-calibration of a sorter 1, the method comprising: transmitting, by a carrier transmit board 3 of a sorter 1, a short discharge command 23 to a first section 2 of the sorter 1, wherein the short discharge command 23 is generated based on a first clock offset 27; in response to the transmitting of the short discharge command 23, receiving at the carrier transmit board 3 a status message 22 indicative of a status of a first motor control board via 22 associated with the first section 2 of the sorter 1; in response to the status message 22 indicating that the first motor control via 12 did not receive the short discharge command 23, modifying the first clock offset 27 to a second clock offset 27 and retransmitting, by the carrier transmit board 3, the short discharge command 23 based on a second clock offset 27 C4 L50065; and in response to the status message 22 indicating that the first motor control via 12 received the short discharge command 23, configuring a sorter control system of the sorter based on the first clock offset C5 L45-55 C3 L45-60.
Claims 2 and 8, Hase teaches the short discharge command 23 is transmitted to the first motor control board via 22 associated with the first section 2 of the sorter 1 that is to be actuated for discharging an item C2 L60-67; C3 L1-10.
Claims 4, 10 and 18, Hase teaches the short discharge command 23 is transmitted based on a pre-defined transmit window defined for the carrier transmit board 3 C2 L25-40.
Claims 5, 11 and 19, Hase teaches sending via 7,8,9, an activation via 12 command to a plurality of carrier transmit boards 3 of the sorter 1; receiving via 12, an activation acknowledgement respectively from a set of the carrier transmit boards 3 from amongst the plurality of carrier transmit boards 3; and activating via 12 the set of carrier transmit boards 3 C3 L15-50.
Claim 7, Hase teaches a system Fig. 1 comprising: a processor 12 configured to: transmit, by a carrier transmit board 3 of a sorter 1, a short discharge command 23 to a first section 2 of the sorter 1, wherein the short discharge command 23 is generated based on a first clock offset 27; in response to transmitting of the short discharge command 23, identify a receiving of a status message 22 at the carrier transmit board 3, wherein the status message 22 is indicative of a status of a first motor control board 6 associated with the first section 2 of the sorter 1; in response to the status message 22 indicating that the first motor control 6 did not receive the short discharge command 23, modify the first clock offset 27 to a second clock offset 27 and retransmit, by the carrier transmit board 3, the short discharge command 23 based on a second clock offset 27 C4 L50-65; and in response to the status message 22 indicating that the first motor control 6 received the short discharge command 23, configure a sorter control system 1 of the sorter based on the first clock offset 27 C5 L45-55 C3 L45-60.
Claim 13, Hase teaches 1 sorter system 1 comprising: a carrier transmit board 3; a sorter control unit 12 communicatively coupled to the carrier transmit board 3, the sorter control unit 12 comprising a processor 14 configured to: transmit, by the carrier transmit board 3, a short discharge command 23 to a first section 2 of a sorter 1, wherein the short discharge command 23 is generated based on a first clock offset 27; in response to transmitting of the short discharge command 23, identify a receiving of a status message 22 at the carrier transmit board 3, wherein the status message 22 is indicative of a status of a first motor control board 6 associated with the first section 2 of the sorter 1; in response to the status message 22 indicating that the first motor control 6 did not receive the short discharge command 23, modify the first clock offset 27 to a second clock offset 27 and retransmit, by the carrier transmit board 3, the short discharge 23 command based on a second clock offset 27 C4 L50-65; and in response to the status message 22 indicating that the first motor control 6 received the short discharge command 23, configure a sorter control system 1 of the sorter based on the first clock offset 27 C5 L45-55 C3 L45-60.
Claim 14, Hase teaches a plurality of motor control boards 3 associated with respective item carrier sections 2 of the sorter 1, the plurality of motor control boards 6 comprising the first motor control board 6C3 L1-5.
Claim 15, Hase teaches the short discharge command 23 is transmitted to the first motor control board 6 associated with the first section 2 of the sorter 1 that is to be actuated for discharging an item C3 L1-20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6, 9, 12, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hase U.S. Patent No. 9,422,116 in view of Affaticati U.S. Patent No. 7,121,398.
Claims 3, 9 and 16-17, Hase does not teach as Affaticati teaches the first section of the sorter corresponds to one of: a carrier of a tilt-tray sorter or a cross-belt of a cross belt sorter Abstract. It would be obvious to one of ordinary skill to use the transport of Affaticati into the invention of Hase as an alternative of transport type.
Claims 6, 12 and 20, Hase does not teach as Affaticati teaches modifying the first clock offset via 40’ comprises one of: increasing the first clock offset via 40’ by a first predetermined value; and decreasing the first clock offset via 40’ by a second predetermined value C5 L55-67; C6 L1-5. It would be obvious to one of ordinary skill to use the setting of Affaticati into the invention of Hase for additional control.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS